Exhibit 10.4

 

STREAMLINE HEALTH SOLUTIONS, INC.

AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN

 

Stock Option Agreement for Executives

 

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”) is
made effective as of the date specified as the “Grant Date” on Schedule A hereto
(the “Grant Date”) between STREAMLINE HEALTH SOLUTIONS, INC., a Delaware
corporation (the “Company”), and                                       , an
executive Employee of the Company or an Affiliate (the “Participant”).

 

RECITALS:

 

In furtherance of the purposes of the Streamline Health Solutions, Inc. Amended
and Restated 2013 Stock Incentive Plan, as it may be amended (the “Plan”), and
in consideration of the employment of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Participant hereby agree as follows:

 

1.                                      Incorporation of Plan. The rights and
duties of the Company and the Participant under this Agreement shall in all
respects be subject to and governed by the provisions of the Plan, the terms of
which are incorporated herein by reference. In the event of any conflict between
the provisions in this Agreement and those of the Plan, the provisions of the
Plan shall govern, unless the Administrator determines otherwise. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.

 

2.                                      Grant of Option; Term of Option. The
Company hereby grants to the Participant pursuant to the Plan, as a matter of
separate inducement and agreement in connection with his or her employment to
the Company, and not in lieu of any salary or other compensation for his or her
employment, the right and option (the “Option”) to purchase all or any part of
such aggregate number of shares (the “Shares”) of common stock, $.01 par value
per share, of the Company (the “Common Stock”) at a purchase price (the “Option
Price”) as specified on Schedule A, attached hereto, and subject to such other
terms and conditions as may be stated herein or in the Plan or on Schedule A.
The Participant expressly acknowledges that the terms of Schedule A shall be
incorporated herein by reference and shall constitute part of this Agreement.
The Company and the Participant further acknowledge that the Company’s signature
on the signature page hereof, and the Participant’s signature on the Grant
Letter contained in Schedule A, shall constitute their acceptance of all of the
terms of this Agreement, including Schedule A. The Option shall be designated as
an Incentive Option or Nonqualified Option, as stated on Schedule A. To the
extent that the Option (or any portion thereof) is designated as an Incentive
Option but does not qualify as an Incentive Option, the Option (or portion
thereof) shall be treated as a Nonqualified Option. The term of the Option (the
“Option Period”) shall be specified in Schedule A and, except as otherwise
provided in the Plan or this Agreement, the Option will expire if not exercised
in full by the expiration date specified in Schedule A.

 

3.                                      Stockholder Rights. The Participant and
his or her legal representative, legatee or distribute shall not be deemed to be
the holder of any Shares subject to the Option and shall not have any rights of
a stockholder unless and until certificates for such Shares have been issued and
delivered to him, her or them (or, in the case of uncertificated shares, other
written notice of ownership in accordance with Applicable Law shall have been
provided).

 

--------------------------------------------------------------------------------


 

4.                                      Exercise of Option. Subject to the terms
of the Plan and this Agreement, the Option shall become exercisable on the date
or dates set forth on Schedule A attached hereto. To the extent that the Option
is exercisable but is not exercised, the Option shall accumulate and be
exercisable by the Participant in whole or in part at any time prior to
expiration of an Option, subject to the terms of the Plan and this Agreement.
The Participant expressly acknowledges that the Option may vest and be
exercisable only upon such terms and conditions as are provided in this
Agreement and the Plan. Upon the exercise of an Option in whole or in part,
payment of the Option Price in accordance with the provisions of the Plan and
this Agreement, and satisfaction of such other conditions as may be established
by the Administrator or this Agreement, including, but not limited to, payment
of any withholding taxes or similar amounts pursuant to Section 9(a) of this
Agreement, the Company shall as soon thereafter as practicable (and no more than
thirty (30) days thereafter) deliver to the Participant a certificate or
certificates for the Shares purchased. Except where prohibited by the
Administrator or Applicable Law (and subject to such terms and conditions as may
be established by the Administrator), payment of the Option Price shall be made
in the form of cash or cash equivalent. The total number of Shares that may be
acquired upon exercise of the Option shall be rounded down to the nearest whole
share.

 

5.                                      Effect of Change of Control. In the
event that (a) the employment of the Participant is terminated within six months
before (in which case vesting shall not occur until the effective date of the
Change of Control) or one year (or such longer period after a Change of Control
as may be stated in the Participant’s change of control agreement, employment
agreement or similar agreement, if applicable) after the effective date of a
Change of Control and (b) such termination of employment is (i) by the Company
or an Affiliate other than for Cause (and other than on the Participant’s death
or Disability) or (ii) by the Participant for Good Reason, then the Option shall
become fully vested and exercisable upon the termination of the Participant’s
employment, whether or not then otherwise vested and exercisable.  Any portion
of the Option that vests, under this Section 5, upon the effective date of a
Change of Control and after the employment of the Participant is terminated as
described in this Section 5 must be exercised, if at all, prior to the first to
occur of the following, whichever shall be applicable (after which time the
Option shall terminate): (A) the close of the three-month period next succeeding
the later of the Change of Control or the termination of the Participant’s
employment; or (B) the close of the Option Period. For clarification, for the
purposes of this Section 5, the “Company” shall include any successor to the
Company.

 

6.                                      Effect of Termination of Employment. The
Option shall not be exercised unless the Participant is, at the time of the
exercise, in employment to the Company or an Affiliate and has been in
employment to the Company or an Affiliate continuously since the date the Option
was granted, subject to the following:

 

(a)                   The Option shall not be affected by any change in the
terms, conditions or status of the Participant’s employment, provided that the
Participant continues to be in employment to the Company or an Affiliate.

 

(b)                   The employment relationship of the Participant shall be
treated as continuing intact for any period that the Participant is on military
or sick leave or other bona fide leave of absence, provided that the period of
such leave does not exceed ninety (90) days, or, if longer, as long as the
Participant’s right to reemployment is guaranteed either by statute or by
contract. The employment relationship of the Participant shall also be treated
as continuing intact while the Participant is not in active employment because
of a Disability.

 

(c)                    If the employment of the Participant is terminated
because of death or Disability, the Option may be exercised only to the extent
vested and exercisable on the Participant’s Termination Date, and any portion of
the Option that is not vested as of the Participant’s

 

2

--------------------------------------------------------------------------------


 

Termination Date shall terminate as of such date. The Option, to the extent
vested, must be exercised, if at all, prior to the first to occur of the
following, whichever shall be applicable (after which time the Option shall
terminate): (A) the close of the one-year period next succeeding the Termination
Date; or (B) the close of the Option Period. In the event of the Participant’s
death, the Option shall be exercisable by such person or persons as shall have
acquired the right to exercise the Option by will or by the laws of intestate
succession.

 

(d)                   If the employment of the Participant is terminated for any
reason other than death, Disability or for Cause, the Option may be exercised to
the extent exercisable on his or her Termination Date, and any portion of the
Option that has not vested as of the Participant’s Termination Date shall
terminate as of such date (subject to Section 5 above upon a Change of Control).
The Option, to the extent vested, must be exercised, if at all, prior to the
first to occur of the following, whichever shall be applicable (after which time
the Option shall terminate): (A) the close of the three-month period next
succeeding the Termination Date; or (B) the close of the Option Period (subject
to Section 5 above upon a Change of Control). If the Participant dies following
such termination of employment and prior to the earlier of the dates specified
in (A) or (B) of the first sentence of this subparagraph (d), the Participant
shall be treated as having died while employed under subparagraph
(c) immediately preceding (treating for this purpose the Participant’s date of
employment as the Termination Date). In the event of the Participant’s death,
such Option shall be exercisable by such person or persons as shall have
acquired the right to exercise the Option by will or by the laws of intestate
succession.

 

(e)                    If the employment of the Participant terminates for
Cause, his or her Option shall lapse and no longer be exercisable as of notice
of his or her Termination Date.

 

7.                                      No Right of Continued Employment;
Forfeiture of Option. Nothing contained in this Agreement or the Plan shall
confer upon the Participant any right to continue in the employ of the Company
or an Affiliate, or to interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment at any time. Except as
otherwise expressly provided in the Plan, this Agreement (including but not
limited to Section 5 above and Schedule A) or as may be determined by the
Administrator, all rights of the Participant with respect to the unexercised
portion of his or her Option shall terminate upon the Participant’s Termination
Date. The Participant expressly acknowledges and agrees that the termination of
his or her employment shall (except as may otherwise be provided in this
Agreement or the Plan) result in forfeiture of the Option and any Shares subject
to the Option to the extent the Option has not been exercised as of the date of
his or her termination of employment. The grant of the Option does not create
any obligation to grant further awards.

 

8.                                      Nontransferability of Option. To the
extent that this Option is designated as an Incentive Option, the Option shall
not be transferable (including by sale, assignment, pledge or hypothecation)
other than transfers by will or the laws of intestate succession, or, in the
Administrator’s discretion, such transfers as may otherwise be permitted in
accordance with Treas. Reg. Section 1.421-1(b)(2) or Treas. Reg.
Section 1.421-2(c) or any successor provisions thereto. To the extent that this
Option is designated as a Nonqualified Option, the Option shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession, except for transfers if and to the
extent permitted by the Administrator in a manner consistent with the Plan and
the registration provisions of the Securities Act. Except as may be permitted by
the preceding, the Option shall be exercisable during the Participant’s lifetime
only by the Participant or his guardian or legal representative. The designation
of a beneficiary in accordance with the Plan does not constitute a transfer.

 

3

--------------------------------------------------------------------------------


 

9.                                      Withholding; Tax Consequences.

 

(a)                                 The Participant acknowledges that the
Company shall require the Participant to pay to the Company in cash the amount
of any tax or other amount required by any governmental authority to be withheld
and paid over by the Company to such authority for the account of the
Participant, and the Participant agrees, as a condition to the grant of the
Option and delivery of any Shares, to satisfy such obligations. Such tax or
other withholding amounts must be paid in cash or cash equivalent prior to the
issuance of the Shares underlying the Option, or portion thereof, being
exercised.

 

(b)                                 The Participant acknowledges that the
Company has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) with respect to the transactions contemplated by this Agreement,
and the Participant is in no manner relying on the Company or its
representatives for an assessment of such tax consequences. The Participant
acknowledges that there may be adverse tax consequences upon the grant or
exercise of the Option and/or the acquisition or disposition of the Shares
subject to the Option and that he or she has been advised that he or she should
consult with his or her own attorney, accountant and/or tax advisor regarding
the decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.

 

10.                               Administration. The authority to construe and
interpret this Agreement and the Plan, and to administer all aspects of the
Plan, shall be vested in the Administrator, and the Administrator shall have all
powers with respect to this Agreement as are provided in the Plan, including but
not limited to the sole authority to determine whether and to what degree the
Option has become vested and exercisable. Any interpretation of this Agreement
by the Administrator and any decision made by it with respect to this Agreement
is final and binding.

 

11.                               Superseding Agreement; Successors and Assigns.
This Agreement supersedes any statements, representations or agreements of the
Company with respect to the grant of the Option, any other equity-based awards
or any related rights, and the Participant hereby waives any rights or claims
related to any such statements, representations or agreements. Except as may be
otherwise provided in the Plan, this Agreement does not supersede or amend any
existing Change of Control Agreement, Confidentiality Agreement, Nonsolicitation
Agreement, Noncompetition Agreement, Nondisparagement Agreement, Employment
Agreement or any other similar agreement between the Participant and the
Company, including, but not limited to, any restrictive covenants contained in
such agreements. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.

 

12.                               Governing Law. Except as otherwise provided in
the Plan or herein, this Agreement shall be construed and enforced according to
the laws of the State of Delaware, without regard to the conflict of laws
provisions of any state, and in accordance with applicable federal laws of the
United States.

 

13.                               Amendment; Waiver. Subject to the terms of the
Plan and this Agreement, this Agreement may be modified or amended only by the
written agreement of the parties. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
Applicable Law or changes to Applicable Law (including but not limited to
federal securities laws and Code Section 409A, Code Section 422 and federal
securities laws). The waiver by the Company of a breach of any provision of this

 

4

--------------------------------------------------------------------------------


 

Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

 

14.                               Notices. Except as may be otherwise provided
by the Plan, any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notice may also be
provided by electronic submission, if and to the extent permitted by the
Administrator. Notices shall be directed, if to the Participant, at the
Participant’s address indicated by the Company’s records, or if to the Company,
at the Company’s principal office, attention Chief Financial Officer, Streamline
Health Solutions, Inc.

 

15.                               Severability. The provisions of this Agreement
are severable and if any one or more provisions may be determined to be illegal
or otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

16.                               Restrictions on Option and Shares. The Company
may impose such restrictions on the Option and any Shares or other benefits
underlying the Option as it may deem advisable, including without limitation
restrictions under the federal securities laws, the requirements of any stock
exchange or similar organization and any blue sky, state or foreign securities
laws applicable to such Option or Shares. Notwithstanding any other provision in
the Plan or this Agreement to the contrary, the Company shall not be obligated
to issue, deliver or transfer shares of Common Stock, to make any other
distribution of benefits, or to take any other action, unless such delivery,
distribution or action is in compliance with all Applicable Law (including but
not limited to the requirements of the Securities Act). The Company is under no
obligation to the Participant to register Shares nor to comply for the
Participant’s benefit with any exemption from registration so that the
Participant may sell or otherwise transfer the Shares. If shares are issued to
the Participant without having been registered, a restrictive legend (in the
form prescribed by Applicable Law or as may be advised by legal counsel) will be
placed on the certificate, stop-transfer instructions will be issued with
respect to the shares and the Participant will have to hold the Shares
indefinitely unless they are subsequently registered or an exemption from
registration is available.

 

17.                               Effect of Change in Status. Unless the
Administrator, in its sole discretion, determines otherwise (or unless required
by Code Section 409A), the Option shall not be affected by any change in the
terms, conditions or status of the Participant’s employment, provided that the
Participant continues to be employed by or in service to the Company or an
Affiliate. Without limiting the foregoing, the Administrator has sole discretion
to determine, subject to Code Section 409A, at the time of grant of the Option
or at any time thereafter, the effect, if any, on the Option if the
Participant’s status as an Employee changes, including but not limited to
changes in the nature or scope of the Participant’s employment and/or service.

 

18.                               Counterparts; Further Instruments. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. The parties hereto agree to execute such further instruments and to
take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

19.                               Compliance with Recoupment, Ownership and
Other Policies or Agreements. As a condition to receiving this Option, the
Participant agrees that he or she shall abide by all provisions of any equity
retention policy, compensation recovery policy, stock ownership guidelines
and/or other similar policies maintained by the Company, each as in effect from
time to time and to the extent applicable to Participant from time to time. In
addition, the Participant shall be subject to such compensation recovery,

 

5

--------------------------------------------------------------------------------


 

recoupment, forfeiture, or other similar provisions as may apply at any time to
the Participant under Applicable Law.

 

20.                               Notice of Disposition. To the extent that the
Option is designated as an Incentive Option, if any Shares acquired pursuant to
such Incentive Option are disposed of within two (2) years following the date of
grant or one year following the transfer of such Shares to the Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Company in writing of the date and terms of such disposition and provide such
other information regarding the disposition as the Administrator may reasonably
require.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Grant Date stated herein.

 

 

 

STREAMLINE HEALTH SOLUTIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

[Signature Page of Participant Follows on Schedule A/Grant Letter]

 

7

--------------------------------------------------------------------------------


 

Streamline Health Solutions, Inc.
Amended and Restated 2013 Stock Incentive Plan
Stock Option Agreement for Executives

 

Schedule A/Grant Letter

 

1.                                      Grant Terms. Pursuant to the terms and
conditions of the Company’s Amended and Restated 2013 Stock Incentive Plan, as
it may be amended (the “Plan”), and the Stock Option Agreement for Executives
attached hereto (the “Agreement”), you (the “Participant”) have been granted [an
Incentive Option][a Nonqualified Option] (the “Option”) to
purchase                     shares of Common Stock (the “Shares”) as outlined
below. Unless otherwise defined herein, capitalized terms in this Schedule A
shall have the same definitions as set forth in the Agreement and the Plan.

 

Granted To:

 

Grant Date:

 

Number of Shares Subject to Option:

 

Option Price per Share:

 

Type of Option:

 

Expiration Date:

 

 

Vesting of Option*

 

[Insert Schedule and terms of vesting, e.g., continued employment, etc.]

 

[Signature Page Follows]

 

A-1

--------------------------------------------------------------------------------


 

By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement. I understand that the Grant Letter and other
provisions of Schedule A herein are incorporated by reference into the Agreement
and constitute a part of the Agreement. By my signature below, I further agree
to be bound by the terms of the Plan and the Agreement, including but not
limited to the terms of this Grant Letter and the other provisions of Schedule A
contained herein.

 

Signature:

 

 

Date:

 

 

 

Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Attention: Chief Financial
Officer, Streamline Health Solutions, Inc., 1230 Peachtree St NE, Suite 600,
Atlanta, Georgia 30309. Please retain a copy of the Agreement, including this
Grant Letter, for your files.

 

A-2

--------------------------------------------------------------------------------